AGREEMENT FOR THE PURCHASE AND SALE OF REAL ESTATE
THIS AGREEMENT FOR THE PURCHASE AND SALE OF REAL ESTATE (this “Agreement”) dated
effective as of the 22nd day of March, 2019 (“Effective Date”), is entered into
by and between ADDvantage Technologies Group of Missouri, Inc., a Missouri
corporation doing business as “ComTech Services” (“Seller”), and David Chymiak
LLC, an Oklahoma limited liability company (“Buyer”).
Upon approval of this instrument by Seller and the Buyer, a valid and binding
contract of sale shall exist for the purchase and sale of the real property
hereinafter described, subject to the following terms and conditions:
1.
SALE.  Seller agrees to sell and convey, or cause to be sold and conveyed, by
special warranty deed (the “Deed”) to Buyer, or to Buyer’s designee, and Buyer
hereby agrees to purchase, or cause its designee to purchase, the real estate
more particularly described in Exhibit A hereto attached (the “Property”),
together with all buildings, fixtures and improvements thereon, including
existing HVAC systems, interior and exterior lighting fixtures and electrical
and plumbing systems and equipment, and all appurtenances thereunto
appertaining.

2.
PURCHASE PRICE.  The purchase price for the Property (the “Purchase Price”)
shall be the sum of One Million Three Hunded Fifty Thousand and No/100ths
Dollars ($1,350,000.00), payable as follows:

a.
A portion of the Purchase Price equal to One Million Eighty Thousand and
No/100ths Dollars ($1,080,000.00) shall be paid in cash at Closing; and

b.
The balance of the Purchase Price equal to Two Hundred Seventy Thousand and
No/100ths Dollars ($270,000.00) shall be paid in a lump sum, along with interest
at the rate of 6.25%, on the date which is the earlier of (i) six (6) months
after the Closing Date or (ii) the closing of the transaction contemplated by
that certain Stock Purchase Agreement dated as of December 26, 2018 (as may be
amended from time to time) between ADDVantage Technologies Group, Inc. (as
seller therein) and Leveling 8 Inc. (as buyer therein), pursuant to the terms of
the promissory note described in Section 13.1(d) which promissory note shall be
guaranteed by both (a) David Chymiak and (b) the David E. Chymiak Trust pursuant
to the terms of the guaranty described in Section 13.1(e).

3.
TITLE.

a.
Title Commitment.  Seller shall make arrangements with Buffalo Land Title, LLC,
, 7306 South Lewis Avenue, Tulsa, Oklahoma 74136 (the “Closing Agent” or the
“Title Company”) to furnish Buyer, within ten (10) days after the Effective
Date, with commitment for the issuance of an ALTA extended coverage owner’s
policy of title insurance on the Property, issued by a title insurance company
selected by, or acceptable to, Buyer in the amount of the Purchase Price, and
describing the state of title to such Property with copies of instruments
referenced in any requirements or exceptions to title.

--------------------------------------------------------------------------------

b.
UCC Searches.  Seller shall, within ten (10) days after the Effective Date,
obtain and deliver to Buyer Uniform Commercial Code Search Certificates naming
Seller, as Debtor, from the Missouri Secretary of State - UCC Division (the “UCC
Certificate”).

c.
Title Examination.  Buyer shall have a period of ten (10) days from date on
which it has received the Title Commitment and the UCC Certificate
(collectively, referred to as the “Title Evidence”) in which to have such Title
Evidence examined and to furnish Seller written notice of any objections to the
requirements or title exceptions set forth in the Title Commitment (“Buyer’s
Title Objections Notice”).

i.
If Buyer fails to provide its required Title Objections Notice with respect to
any title exception within the time allowed, then Buyer shall be deemed to have
waived objection to such title exception.  Seller, upon receipt of Buyer’s Title
Objection Notice, shall have ten (10) days, or such additional time as may be
agreed to in writing by Seller and Buyer, in which to attempt to cure and
satisfy all unwaived objections and deliver written notice to Buyer (“Seller’s
Title Objections Response”) of Seller’s election either (i) to take such action
as shall be required to cause the Title Company to remove Buyer’s objectionable
items prior to the Closing or (ii) to refrain from removing one or more of such
Buyer objectionable items.  Seller’s failure to deliver Seller’s Title
Objections Response within the time allowed shall constitute an election by
Seller not to cure Buyer’s objectionable items.

ii.
If Seller notifies Buyer that it elects to do anything other than
unconditionally cure all of Buyer’s title objections, then, Buyer shall have the
right either (i) to agree to accept the Property subject to any of Buyer’s
objectionable items that will not be cured by Seller or (ii) to terminate this
Agreement.

4.
CONDITION OF PROPERTY, INSPECTION, AND DISCLAIMER.  Seller is not an expert
regarding the condition of the Property, which is being sold on an “AS IS /
WHERE IS” basis without representation, warranty or guarantee regarding its
condition, or any part or element thereof.

a.
Inspections.  Buyer shall have twenty (20) days from the Effective Date (the
“Inspection Period”) to have such inspections, non-invasive assessments, tests
and investigations performed by licensed professionals as Buyer shall deem
necessary concerning the history and condition of the Property, including but
not limited to (i) the flood, storm water run-off, storm sewer back-up and/or
water risk attendant to the Property; (ii) the presence of environmental and
health hazards including but not limited to mold, radon gas, asbestos, PCBs,
hydrocarbons, lead-based paint, and chemicals; (iii) the soundness of
foundation, structural components, and roof; (iv) the proper functioning of all
mechanical, electrical and plumbing systems, fixtures and equipment including
sewer and water supply, heating and cooling, electrical systems and wiring,
built-in appliances, sprinkler systems, and security systems; and (v) the
presence of, or evidence of damage by, termites or any other wood destroying
organisms.  In addition, Buyer may have the Property inspected during the
Inspection Period for the purpose of obtaining hazard insurance acceptable to
Buyer and may inspect the physical and legal characteristics of the Property,
including all applicable



2

--------------------------------------------------------------------------------



 zoning and building restrictions, to determine that the Property is suitable
and available for Buyer’s intended use thereof.


i.
Buyer shall use all due and reasonable care in conducting in inspections,
assessments, investigations and tests of or on the Property.

ii.
Buyer shall not permit any mechanic’s or other liens to arise against any of the
Property by reason of such inspections, assessments, investigations and/or
tests.

iii.
Buyer shall (i) indemnify Seller from any and all claims for damage to the
Property, or persons or personal property thereon, by reason of any such
inspections, assessments, tests and investigations conducted thereon by or for
Buyer, and (ii) promptly pay any and all claims, liabilities, losses, expenses
(including, without limitation, reasonable attorney fees), damages, including,
without limitation, claims for injury to person or property, arising out of or
relating to any such inspections, assessments, tests and/or investigations, or
by reason of the acts or omissions of Buyer, its agents or employees in
connection therewith.

b.
Documents to be Provided by Seller.  Within five (5) days after the Effective
Date, Seller shall provide Buyer with copies of the following documents for
Buyer’s review, to the extent Seller is aware of such documents and they are in
Seller’s possession or subject to its control:

i.
any existing written lease or sublease agreements with respect to the Property,
or any portion thereof;

ii.
all subsisting service contracts with vendors and service providers relating in
any respect to the Property;

iii.
any surveys of the Property previously obtained by Seller;

iv.
any title opinions, title insurance policies and title commitments for the
benefit of Seller with respect to the Property; and

v.
all existing inspection and/or property condition reports in Seller’s possession
relative to the Property, including, without limitation, prior environmental
assessments, soil analyses, structural evaluations and engineering studies.

c.
Rescission.  If Buyer has any objection to the condition of the Property or its
suitability for Buyer’s intended use based upon facts revealed in inspections
obtained and due diligence conducted pursuant to Section 4.1 hereof, or if Buyer
has any objection to the circumstances and conditions revealed by its review of
the items provided pursuant to Section 4.2 hereof, Buyer shall have the right to
rescind, cancel and terminate this Agreement by delivering to Seller not later
than twenty-four (24) hours after the expiration of the Inspection Period:  (i)
written notice of any matters revealed by such inspections, assessments or
analyses that render the Property unsatisfactory to Buyer or unsuitable in its
then current condition for Buyer’s intended use, and (ii) a copy of


3

--------------------------------------------------------------------------------



any and all written inspection reports, site assessments, analyses and other
information obtained by Buyer concerning the Property pursuant to Buyer’s rights
of inspection under Section 4.1 hereof; whereupon, this Agreement shall be null
and void.

d.
Waiver.  If Buyer fails to exercise its rights of inspection and review under
Sections 4.1 or 4.2 or if, having exercised such rights, Buyer fails to deliver
to Seller timely written notice of rescission pursuant to Section 4.3 hereof,
Buyer shall be deemed to have accepted the Property in the condition existing at
the close of the Inspection Period, and Buyer shall proceed to Closing or be
subject to the breach and failure to close provisions of Section 14.1 hereof.

5.
CLOSING.  The sale and purchase of the Property shall be consummated at a
closing (the “Closing”) to be held at the offices of the Closing Agent on a date
mutually acceptable to the parties (the “Closing Date”) within ten (10) days
after the expiration of the Inspection Period, or as soon thereafter as is
possible in the event other review periods or other contingencies described
herein have not been then concluded, but not later than April 15, 2019.  At or
prior to Closing, Seller shall deliver to Buyer, or its designee, a duly
executed and acknowledged Deed conveying title to the Property to Buyer or such
designee, as Buyer shall direct.

6.
RISK OF LOSS.  Risk of loss to the Property shall remain with Seller until
closing and transfer of possession; thereafter such risk of loss shall pass to
Buyer.

7.
ADJUSTMENTS TO PURCHASE PRICE.  Adjustments to the Purchase Price shall be made
at Closing, as follows:

a.
Seller’s Charges.  Seller shall pay in full: (i) all special assessments
existing against the Property on the Closing Date, whether or not payable in
installments; (ii) all taxes which are a lien on the Property up the Closing
Date, other than general ad valorem taxes for the current calendar year; and
(iii) the cost of any item of workmanship or material furnished on or prior to
the Closing Date which is, or may become, a lien on the Property.

b.
Pro-rations.  All pro-rations hereinafter provided to be made as of the Closing
shall each be made as of the end of the day before the Closing Date.  In each
such pro-ration set forth below, the portion thereof applicable to periods
beginning as of Closing shall be credited or charged to Buyer and the portion
thereof applicable to periods ending as of Closing shall be credited or charged
to the applicable Seller.

i.
General ad valorem taxes for the current calendar year shall be pro-rated
between the applicable Seller and Buyer; provided, that if the amount of such
taxes has not been fixed, such pro-rationing shall be based upon the rate of
levy for the previous calendar year and the most current assessed value at time
of Closing.

ii.
All rents and other sums due with respect to the Property earned and
attributable to the period prior to the Closing Date shall be paid to Seller to
the extent that the funds have been collected on or before the Closing Date. 
Rents and other sums due with respect to any Property earned and attributable to
the period on and subsequent to the Closing Date shall be paid to Buyer.

4

--------------------------------------------------------------------------------

8.
SELLER’S REPRESENTATIONS, WARRANTIES AND COVENANTS.  Seller makes and renders
the following representations and warranties to Buyer, which representations and
warranties are true and correct as of the Effective Date, shall be true and
correct on the Closing Date, and which shall survive the Closing (but not beyond
any applicable statute of limitations), and with them Seller makes the covenants
and agreements with Buyer:

a.
Authority.  Seller is a corporation duly organized, validly existing and in good
standing under the laws of the State of Missouri and has full corporate power
and authority to enter into and perform this Agreement.  The execution, delivery
and performance of this Agreement by Seller have been duly and validly
authorized by all necessary action on the part Seller, its board of directors
and shareholders, if necessary, and all required consents and approvals have
been duly obtained.  This Agreement is a legal, valid and binding obligation of
Seller, enforceable against it in accordance with its terms.  There is no
agreement to which Seller is a party or that is binding on Seller which is in
conflict with this Agreement or would be breached by its execution, delivery or
performance.

b.
Notices.  To Seller’s knowledge (after reasonable inquiry), Seller has received
no written notice (a) from any insurance broker, agent, carrier or underwriter
that an uninsurable condition exists in, on or about the Property, nor (b) from
any regulatory, governmental or administrative agency (i) indicating that the
Property is not in compliance with all applicable building, earthquake, zoning,
land use, environmental, health, fire, safety, access and accommodations for the
physically handicapped, subdivision, energy and resource conservation and
similar laws, statutes, rules, regulations and ordinances and all covenants,
conditions and restrictions applicable to such Property; (ii) alleging that the
Property is any violation of any law, statute, ordinance, rule, regulation,
covenant, condition or restriction; or (iii) regarding any condemnation
proceedings or proceedings to widen or realign any street adjacent to the
Property or otherwise affecting any of them.

c.
Environmental Matters.  To Seller’s knowledge, other than Hazardous Substances
customarily used in the ordinary course of Seller’s business, which includes the
proper use and disposal thereof in due course, no Hazardous Substances
(hereinafter defined) have been incorporated, used, generated, manufactured,
stored or disposed of in, on, under or about the Property or transferred thereto
or therefrom, and there are no claims, litigation, administrative or other
proceedings, whether actual or threatened, or judgments or orders, relating to
the use, generation, manufacture, storage or disposal of any Hazardous
Substances in, on, under or about the Property.  As used herein, “Hazardous
Substances” means shall mean any substance or material that is described as a
toxic or hazardous substance, waste or material or a pollutant or contaminant in
any Environmental Laws.  The term “Environmental Laws” shall mean any and all
federal, state and local laws, ordinances, rules and regulations no win force,
as amended from time to time, in any way relating to or regulating human health
or safety or industrial hygiene or environmental conditions, or protection of
the environment, or pollution or contamination of the air, soil, surface water
or groundwater.

5

--------------------------------------------------------------------------------

d.
No Litigation.  To Seller’s knowledge, there is no action, suit, claim,
assessment or proceeding pending or threatened against or involving Seller or
relating to the Property.  Seller shall advise Buyer promptly of the receipt by
Seller of any written notice of any filed or threatened litigation, arbitration,
mediation, condemnation, or administrative proceeding before any officer, court,
board, governmental body or agency which could materially affect the right of
Buyer to own, occupy, operate or lease the Property.

e.
Insurance.  Seller has in force, and will continue to maintain in force until
completion of the Closing, property insurance upon the Property, and commercial
general liability insurance with respect to damage or injury to persons or
property occurring on the Property in at least such amounts and with the same
deductibles as are maintained by Seller on the Effective Date.

f.
Buyer Notification.  Seller shall immediately notify Buyer of any material
changes concerning the Property, the representations and warranties contained in
this Section 8, or in any other material information furnished to Buyer
concerning the Property.

9.
As used in this Section 8, the “knowledge of Seller” (or words to that effect)
shall mean the actual knowledge of any of Scott Francis, Joe Hart and Don
Kinison in their capacity as officers of Seller’s parent company (without duty
to investigate, except when otherwise specifically provided herein).

10.
BUYER’S REPRESENTATIONS, WARRANTIES AND COVENANTS.  Buyer makes and renders the
following representations and warranties to Seller, which representations and
warranties are true and correct as of the Effective Date, shall be true and
correct on the Closing Date, and which shall survive the Closing (but not beyond
any applicable statute of limitations), and with them Buyer makes the covenants
and agreements with Seller:

a.
Authority.  Buyer is a limited liability company duly formed, validly existing
and in good standing under the laws of the State of Oklahoma and has full
company power and authority to enter into and perform this Agreement.  The
execution, delivery and performance of this Agreement by Buyer have been duly
and validly authorized by all necessary action on the part Buyer, its members
and managers, if necessary, and all required consents and approvals have been
duly obtained.

b.
Binding Agreement; No Conflict.  This Agreement is a legal, valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms. 
There is no agreement to which Buyer is a party or that is binding on Buyer
which is in conflict with this Agreement or would be breached by its execution,
delivery or performance.

c.
Seller Notification.  Buyer shall immediately notify Seller of any material
changes concerning the representations and warranties contained in this Section
9.

11.
CONDITIONS PRECEDENT.

a.
Buyer’s Conditions.  Buyer’s obligation to proceed to Closing and consummate the
purchase and sale contemplated by this Agreement shall be subject to the
satisfaction or waiver by Buyer of the following conditions:

6

--------------------------------------------------------------------------------

i.
Buyer shall have obtained a binding and irrevocable commitment, from one or more
lenders (the “Lenders”) to provide financing the portion of the Purchase Price
described in Section 2.1 which commitment shall not include or impose any terms
or conditions which are unacceptable to Buyer;

ii.
All representations and warranties of Seller set forth in this Agreement shall
be true and correct in all material respects as of the Effective Date and on the
Closing Date;

iii.
Seller shall have duly performed all covenants, acts and agreements to be
performed or complied with by it hereunder on or prior to the Closing Date;

iv.
The Title Company shall have irrevocably committed to Buyer in writing to issue
an ALTA extended owner’s policy of title insurance, in form and content
acceptable to Buyer, insuring Buyer’s fee simple title to the Property in an
amount equal to the Purchase Price, and subject only to those title exceptions
accepted or waived by Buyer pursuant to this Agreement and payment, at Closing,
of the premium for such policy;

v.
There shall be no pending or threatened action, suit, arbitration, mediation,
claim, attachment, proceeding, assignment for the benefit of creditors,
insolvency, bankruptcy, reorganization or other proceeding against Seller that
would materially and adversely affect Seller’s ability to perform its
obligations under this Agreement; and

vi.
There shall have been no material adverse change in the condition of the
Property subsequent to close of the Inspection Period.

b.
Seller’s Conditions. Seller’s obligation to proceed to Closing and consummate
the purchase and sale contemplated by this Agreement shall be subject to
satisfaction, or waiver by Seller, of the following conditions:

i.
All representations and warranties of the Buyer set forth in this Agreement
shall be true and correct in all material respects as of the Effective Date and
on the Closing Date;

ii.
Seller shall have duly performed all covenants, acts and agreements to be
performed or complied with by it hereunder on or prior to the Closing Date; and

iii.
There shall be no pending or threatened action, suit, arbitration, mediation,
claim, attachment, proceeding, assignment for the benefit of creditors,
insolvency, bankruptcy, reorganization or other proceeding against the Buyer
that would materially and adversely affect Buyer’s ability to perform its
obligations under this Agreement.

12.
BROKERS AND AGENTS.  All negotiations relative to this Agreement and the
transaction contemplated hereby have been carried on directly with Buyer by
Seller without the intervention or immediate assistance of any broker, finder,
agent, or other third party.


7

--------------------------------------------------------------------------------



Wherefore, each party represents to the other that it has employed no broker,
agent or sales representative to whom any commission, compensation or other
remuneration is due in respect of this transaction, and each party hereby agrees
to indemnify and hold the other harmless from any liability for payment of any
such commission, compensation or remuneration to any such broker, agent or
representative with respect to this transaction.

13.
CLOSING COSTS.  All costs and expenses of the Closing shall be allocated to and
paid by the parties as follows:

a.
Seller’s Costs.  Seller shall pay the following items at or before Closing:

i.
All costs of obtaining and providing the specified Title Evidence;

8

--------------------------------------------------------------------------------

ii.
The cost of any title curative action undertaken by Seller and recording fees,
if any, associated therewith;

iii.
The cost of preparation of the Deed conveying title to the Property to Buyer and
of all associated documentary tax stamps;

iv.
Seller’s charges specified in Section 7.1 hereof and Seller’s share of any
pro-rations specified in Section 7.2;

v.
One-half (1/2) of any escrow and closing fees of the Closing Agent; and

vi.
All fees and expenses of Seller’s attorneys.

b.
Buyer’s Costs.  Buyer shall pay the following items at Closing:

i.
The cost of all inspections, document examination and due diligence conducted by
Buyer with respect to the Property;

ii.
The premium due for any owner’s or mortgagee’s policy of title insurance to be
purchased by Buyer;

iii.
Recording fees associated with recordation of the Deed;

iv.
Buyer’s share of any pro-rations specified in Section 7.2;

v.
One-half (1/2) of any escrow and closing fees of the Closing Agent; and

vi.
All fees and expenses of Buyer’s attorney.

14.
DELIVERIES AT CLOSING.  The parties shall deliver the following items at
Closing:

a.
Buyer’s Deliveries.  At Closing, Buyer shall deliver to Seller, in form and
content satisfactory to Seller, the following items:

i.
The portion of the Purchase Price described in Section 2.1;

ii.
A lease of the Property from Buyer (as lessor) to Seller (as lessee) in the form
set forth on Exhibit “B” (the “Lease”) executed by Buyer;

iii.
A letter or other agreement from Buyer and from Buyer’s lender agreeing to
terminate the guarantee of the Lease by Seller or any of its affiliates upon
Buyer’s (or its affiliate’s) acquisition of the equity of Seller or any of its
affiliates;

iv.
A promissory note from Buyer to Seller in the form set forth on Exhibit “C” (the
“Note”) executed by Buyer regarding the payment of the portion of the Purchase
Price described in Section 2.2;

v.
A guaranty of the Note from David Chymiak and from the David E. Chymiak Trust in
the form set forth on Exhibit “D” executed by such guarantors; and

vi.
Such other instruments and documents as Seller or the Closing Agent shall deem
necessary to validly consummate the transactions contemplated hereby.

b.
Seller’s Deliveries.  At Closing, Seller shall deliver to Buyer, in form and
content acceptable to Buyer, the following items:

i.
The Deed conveying fee simple title to the Property to Buyer or its designee;

ii.
The Lease executed by Seller;

iii.
An assignment of any lease and other assignable contract, if such assignment is
agreed to by Buyer, affecting the Property, as of the Closing Date;

iv.
A “Bills Paid/No Liens Affidavit” executed by Seller and acceptable to Buyer and
the Closing Agent, if any, verifying that there are no unpaid bills for labor
performed, materials supplied or services rendered for or upon the Property, at
Seller’s behest, prior to Closing which could give rise to a materialman’s or
mechanic’s lien on the Property;

v.
A Non-Foreign Person Affidavit from Seller stating, under penalty of perjury,
that Seller is not a “foreign person” as that term is defined in Section 1445 of
the U. S. Internal Revenue Code of 1986, as amended;

vi.
All keys to the buildings located on the Property; and

vii.
Such other instruments and documents as Buyer or the Closing Agent may
reasonably deem necessary to validly consummate the transactions contemplated
hereby.

15.
DEFAULT AND REMEDIES.

a.
Buyer’s Default.  If, after all of Buyer’s conditions to closing have been
either satisfied, or waived by Buyer, and, then, within five (5) days after the
Closing Date (subject to extensions set forth herein), Buyer fails to make any
payment due or to


9

--------------------------------------------------------------------------------



perform any of Buyer’s other obligations under this Agreement, then, Seller may,
at its option, (a) cancel and terminate this Agreement or (b) pursue any other
legal or equitable remedy for the breach of this Agreement by Buyer.

b.
Seller’s Default.  If, Seller’s conditions to closing having been either
satisfied, or waived by Seller, Buyer performs all of Buyer’s obligations
hereunder and Seller breaches this Agreement, or fails to perform any of its
obligations hereunder, Buyer shall be entitled (a) to cancel and terminate this
Agreement or (b) to pursue any other available legal or equitable remedy for
such breach of this Agreement by Seller.

c.
Attorney Fees/Litigation Expenses.  In the event any litigation or controversy
arises out of or in connection with this Agreement between the parties, the
prevailing party in such litigation or controversy shall be entitled to recover
from the other party or parties all reasonable attorneys’ fees, expenses and
suit costs, including those associated with any appellate or post-judgment
collection proceeding.

16.
LIKE-KIND EXCHANGE.  Seller may wish to use a financial intermediary to receive
the proceeds of this sale and use all or part thereof to acquire other property
in a tax-deferred like-kind exchange pursuant to Section 1031 of the Internal
Revenue Code of 1986, as amended.  In the event that Seller makes such an
election, the parties agree to cooperate in connection with such like-kind
exchange; provided, however, Buyer shall have no obligation to incur (or pay)
any costs or expenses in connection with such cooperation, all of which Seller
will specifically indemnify Buyer from and against, nor shall such election
change in any respect, any of the terms, covenants or conditions of this
Agreement, nor delay the Closing.

17.
NOTICES.  Any notices required or permitted to be given by this Agreement shall
be in writing and deemed given when (a) personally delivered (with written
confirmation of receipt); (b) one day after being sent by a recognized overnight
courier (with receipt); (c) on the next business day sent by facsimile or
email.PDF document (with confirmation of transmission) if sent during normal
business hours of the recipient; or (d) if mailed, three (3) days after having
been deposited with the United States postal service, postage prepaid and
certified, return receipt requested, addressed to the parties as follows:

1.
If to Seller:       ADDvantage Technologies Group of Missouri, Inc.

i.
1221 E. Houston

ii.
Broken Arrow, OK 74012

iii.
Attn: Scott Francis

iv.
Email: sfrancis@addvantagetech.com

v.
Fax: 918-251-0792



2.
If to Buyer:       David Chymiak LLC

i.
21553 E. Apache St.

ii.
Catoosa, OK 74015

iii.
Attn: David Chymiak, Manager

iv.
Email: dave@tulsat.com

v.
Fax: (918) 258-7658

10

--------------------------------------------------------------------------------

18.
EFFECT; MODIFICATION.  When executed by both Seller and Buyer this Agreement
shall be binding upon and inure to the benefit of Seller and Buyer, their
respective successors and assigns.  This Agreement sets forth the complete
understanding of Seller and Buyer with respect to the subject matter hereof
superseding all previous or contemporaneous negotiations, representations, and
agreements between them.  This Agreement may only be amended or modified by a
written agreement signed by Seller and Buyer.

19.
ASSIGNMENT.  Buyer may transfer and assign all or part of this Agreement without
the consent of Seller, provided that Buyer provide Seller with written notice of
such transfer and assignment, and Buyer shall not be released from any liability
or obligation under this Agreement.

20.
APPLICABLE LAW.  This Agreement shall be construed and interpreted in accordance
with the laws of State of Oklahoma.

21.
SEVERABILITY.  Should any provision of this Agreement for any reason be declared
invalid or unenforceable, such declaration shall not affect the validity or
enforceability of any of the other provisions of this Agreement, which remaining
provisions shall remain in full force and effect and the application of such
invalid or unenforceable provision to persons or circumstances other than those
as to which it is held invalid or unenforceable shall be valid and enforced to
the fullest extent permitted by law.

22.
CAPTIONS; INTERPRETATION.  Captions in this Agreement are for convenience only
and shall not be used to interpret or construe its provisions.  Where required
for proper interpretation, words in the singular shall include the plural, words
of any gender shall include all genders and the word “person” shall be construed
to include a natural person, corporation, firm, limited liability company,
partnership, joint venture, trust, estate or any other entity.

23.
TIME; TIME PERIODS.  Time is of the essence with respect to every provision of
this Agreement.  If the date upon which the Inspection Period expires, or the
Closing or any other date or time period provided for in this Agreement is or
ends on a day other than a business day, then such date shall automatically be
extended until the next business day.  As used herein, “business day” means a
day which is not a Saturday, Sunday, or a federal, state or other legal holiday
in which Closing Agent in not open for business.

24.
NO WAIVER.  No waiver by either party of any of its rights or remedies hereunder
or otherwise shall be considered a waiver of any other subsequent right or
remedy.

25.
COUNTERPARTS.  This Agreement may be executed in one or more original, facsimile
and/or “.PDF” counterparts, all of which shall be considered but one and the
same agreement, and shall become effective when one or more such counterparts
have been executed by each of the parties and delivered to the other parties
hereto.

[Signature Page Follows]
11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the undersigned have caused this Agreement to be executed and
delivered by their duly authorized representatives as of the Effective Date.
“Buyer” “Seller”
David Chymiak LLC ADDvantage Technologies Group of Missouri, Inc.




By: /s/ David Chymiak                          By: /s/ Scott Francis
Name: David Chymiak                          Name: Scott Francis
Title:        President                                  Title: Treasurer


































12

--------------------------------------------------------------------------------



Acknowledgment by Closing Agent


The undersigned hereby acknowledges its receipt of the Agreement and consents to
serve as Closing Agent and Title Company in accordance with the terms of the
Agreement.


“Closing Agent”


BUFFALO LAND TITLE, LLC


By: ________________________________
Name: ________________________________
Title: ________________________________
Date: ________________________________


























13

--------------------------------------------------------------------------------

Exhibit “A”


The Property


Beginning at the Southeast Corner of the Northwest Quarter of the Southeast
Quarter of Section Eleven (11), Township Forty-five (45) North, Range Twenty-one
(21) West, Pettis County, Missouri; Thence North 87° 34’ 10” West, along the
South Line of said Northwest Quarter of the Southeast Quarter, 391.02 Feet;
Thence North 02° 02’ 20” East, 749.77 Feet;  Thence South 87° 57’ 40” East,
391.0 Feet to the East Line of said Northwest Quarter of the Southeast Quarter;
Thence South 02° 02’ 20” West, along said East Line, 752.44 Feet to the Point of
Beginning.  Except, the North Three Hundred Forty-Six (346) Feet thereof.






























14

--------------------------------------------------------------------------------



Exhibit “B”


Form of Lease


[see attached]



















15

--------------------------------------------------------------------------------



Exhibit “C”


Form of Note


[see attached]























16

--------------------------------------------------------------------------------



Exhibit “D”


Form of Guaranty


[see attached]




















17